Citation Nr: 1235321	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1963, and from August 1963 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file has since been transferred to the RO in Montgomery, Alabama.  The Veteran was afforded a Board hearing, held by the undersigned, in December 2011.  A copy of the hearing transcript has been associated with the record.

An opinion from a specialist working with the Veterans Health Administration (VHA) was requested by the Board on two different occasions, the first in April 2012, and the second in August 2012.  As explained in greater detail below, the Board found that the first VHA opinion, which was received in July 2012, was insufficient as to the question of secondary service connection.  The subsequent VHA opinion, received in October 2012, provided an adequate response to that question, and therefore evidence of record now exists sufficient to allow adjudication of the issue on appeal.


FINDING OF FACT

The Veteran's current diagnosis of hypertension is causally-related to his service-connected diabetes mellitus Type II.


CONCLUSION OF LAW

Hypertension was caused or aggravated by service-connected diabetes mellitus Type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claim for service connection for hypertension is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. Service Connection

The Veteran has claimed entitlement to service connection for hypertension.  He contends that his current diagnosis is causally-related to his service-connected diabetes mellitus, type II, and that his diagnosis was established within a year of separation from active service.  To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  See VA outpatient report, March 2006.  Thus, element (1) of Hickson has been satisfied for his service connection claim.

Turning to the Veteran's service treatment records, the Board notes that there is no evidence of complaints, treatment, or diagnosis of hypertension during the Veteran's period of active service.  On separation in February 1988, his blood pressure reading was 118/78.  Hypertension was neither reported nor observed at that time.  

Post-service, the first diagnosis of hypertension within the record occurred in March 2006.  At that time, a VA outpatient report noted that the Veteran had mild hypertension.  However, no etiological opinion was provided, nor was an opinion provided in any subsequent VA outpatient report of record.

The Veteran was afforded a VA examination in March 2007.  The examiner noted that the Veteran began taking medication in 2006 for persistent elevation of blood pressure.  There was no history of heart disease or a stroke.  The Veteran's blood pressure readings were 127/77, 128/78, and 122/74.  He was diagnosed with essential hypertension.  Although the examiner did not review the Veteran's service treatment records, it was noted that current treatment records were reviewed.  The examiner determined that hypertension was not caused by or the result of diabetes mellitus.  In support of that opinion, the examiner simply stated that there was no renal disease present on a 12-year review of the laboratory data of record, and that hypertension was essential in type.  

During his December 2011 Board hearing, the Veteran testified that he was diagnosed with hypertension soon after separation, in 1988.  He further stated that he was prescribed medication at that time, and that he took medication continuously.  See Transcript, p. 4.  However, the Board notes that the RO's attempts to verify that treatment have been unsuccessful.    

An expert opinion was requested by the Board in March 2012, and an opinion was received on July 25, 2012.  As to the issue of direct service connection, it was noted that the Veteran carried a current diagnosis of hypertension, and that the phenotypic manifestation of this disease presents at different stages for each individual, dependant on developmental process, as well as environmental, dietary, and predisposed genetic factors.  In this case, based on laboratory values and renal function, as well as blood pressure readings of record, it appeared to the specialist that clinically-significant hypertension was not present during the Veteran's period of active service, nor was it present within one year of separation.  It was noted, however, that it would be difficult to assess whether the Veteran had subclinical, underlying pathology which was present during service, yet had not clinically manifested.

The specialist was unable to address the issue of secondary service connection, instead noting that the Veteran had multiple concurrent morbidities, to include diabetes mellitus and nephrolithiasis, among others, with unique pathologies and evolution processes.  For example, obesity may have contributed to the development of hypertension, and dyslipidemia often had a share in contributing to the same.  Antithombine deficiency may have also had a contribution, if there was compromise of the arteries of the vessels in the kidneys.  However, renal function, in and of itself, remained normal in this case.

With regard to nephrolithiasis, it was noted that this disorder may be associated with hypertension, and that the Veteran is known to carry this diagnosis.  Further, the specialist stated that diabetes and hypertension may be related in many ways, to include Kimmestiel-Wilson kidney disease, which may begin decades prior to clinical manifestation.  As such, the specialist recommended that the Board seek additional opinions from a variety of specialists, including from a nephrologist with expertise in renal disorders and the relationship between such disorders and diabetes mellitus and hypertension.  
 
An additional VHA opinion was requested by the Board in August 2012, and that opinion was authored in September 2012.  The specialist, who had recently written an article regarding the management of hypertension in diabetic patients, also made note of the Veteran's co-morbidities such as dyslipidemia, nicotine use, nephrolithiasis, and obesity.  The specialist observed that clinical hypertension was first identified in March 2006, and anti-hypertensive therapy was initiated at that time.  It was noted that epidemiological surveys have shown that more than 70 percent of adults in the U.S. with diabetes also have concurrent hypertension.  It was further noted that the co-existence of diabetes and hypertension is associated with a greater degree of arterial stiffness and accelerated arterial aging.  

The specialist pointed out that hypertension is a silent disease, typically undiagnosed for many years, often detected following associated complications such as stroke, cardiac infarction, or renal failure.  Based upon the studies noted above, the evidence of record, as well as current literature and clinical practice, the specialist surmised that it was more likely than not that the Veteran's diabetes and vascular disease have contributed to clinically-diagnosed hypertension.

When asked whether diabetes could have resulted in hypertension by compromising renal function, taking into account evidence of 12 years of normal renal function at the time of the March 2007 VA opinion, the specialist noted that parenchymal renal disease (and associated decreased kidney function) was not the only cause of hypertension in Type II diabetics.  Instead, many underlying mechanisms could contribute to hypertension.  Despite having concurrent hypertension, some individuals maintain normal renal function, and subclinical vascular disease and hypertension could exist in diabetic individuals.  Ultimately, the specialist opined that it was more likely than not that the Veteran's currently-diagnosed hypertension was linked to service-connected Type II diabetes.

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Based on the evidence above, the Board assigns little probative value to the VA examination report issued in March 2007.  First, with regard to direct service connection, the examiner did not review the Veteran's service treatment records.  As to the Veteran's secondary claim, the examiner determined that hypertension was not caused by or the result of diabetes mellitus, based only on the fact that there was no renal disease present on a 12-year review of the laboratory data of record.  In April 2012, the Board found that this rationale was insufficient, as it did not specifically identify how the evidence of record excluded any relationship between service-connected diabetes and hypertension.  Moreover, the examiner failed to address the issue of direct service connection, as that theory of entitlement had not been raised at the time of the examination.

While the July 2012 opinion was informative with regard to the Veteran's currently-diagnosed hypertension and it's possible relationship to diabetes and other concurrent morbidities, the negative opinion with regard to direct service connection was ultimately equivocal in nature, noting that it would be difficult to assess whether the Veteran had subclinical, underlying pathology which was present during service, yet had not clinically manifested.

The highest probative value has been assigned to the VHA opinion dated in September 2012, which noted that epidemiological surveys have shown that more than 70 percent of adults in the U.S. with diabetes also have concurrent hypertension.  The specialist pointed out that hypertension is a silent disease, typically undiagnosed for many years.  As to the March 2007 VA examiner's rationale, the specialist noted that renal disease was not the only cause of hypertension in diabetics, and that, despite having concurrent hypertension, some individuals maintain normal renal function.  The specialist's opinion that it was more likely than not that the Veteran's currently-diagnosed hypertension was linked to service-connected Type II diabetes therefore carries more weight, as the opinion is supported by the facts of this case, as well as current medical principles.

The Board has also given careful review to the Veteran's statements of record in support of his claim, as well as to his Board hearing testimony.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Here, while the Veteran has not demonstrated the medical expertise necessary to provide a link between his currently diagnosed hypertension and his service-connected diabetes, (see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), he is certainly competent to report the onset of hypertensive symptoms and the treatment to control those symptoms, as well as a recitation of blood pressure readings within the record.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board affords the Veteran all reasonable doubt and finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's claim.  While two negative opinions are of record, the Board nonetheless finds that the most recent opinion is the most probative in this case, supporting a relationship between hypertension and service-connected diabetes.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection is warranted for the Veteran's diagnosis of hypertension, as the most probative evidence indicates that this diagnosis is etiologically-linked to his service-connected diabetes. 


ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus Type II, is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


